TERM LOAN NOTE $ July 13, 2012 FOR VALUE RECEIVED, EMERICHIP WALLA WALLA LLC, a Delaware limited liability company (“Borrower”), hereby unconditionally promises to pay to the order of MIDCAP FUNDING VIII, LLC, a Delaware limited liability company (together with its successors and assigns, “Lender”) at the office of Agent (as defined herein) at 7255 Woodmont Avenue, Suite 200, Bethesda, MD20814, or at such other place as Agent may from time to time designate in writing, in lawful money of the United States of America and in immediately available funds, in the principal sum of Six Million Eight Hundred Thousand and No/100 Dollars ($6,800,000.00), pursuant to the terms of that certain Credit and Security Agreement dated of even date herewith (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), by and among Borrower, such other borrowers that may become “Borrowers” under the Credit Agreement, various financial institutions as are, or may from time to time become, parties thereto as lenders (including without limitation, Lender) and MidCap Funding VIII, LLC, individually as a Lender, and as administrative agent (in such capacity and together with its successors and assigns, “Agent”).All capitalized terms used herein (which are not otherwise specifically defined herein) shall be used in this Term Loan Note (this “Note”) as defined in the Credit Agreement. 1.The outstanding principal balance of the Term Loan evidenced by this Note shall be payable in full on the Termination Date, or on such earlier date as provided for in the Credit Agreement. 2.This Note is issued in accordance with the provisions of the Credit Agreement and is entitled to the benefits and security of the Credit Agreement and the other Financing Documents, and reference is hereby made to the Credit Agreement for a statement of the terms and conditions under which the Term Loan evidenced hereby was made and is required to be repaid. 3.Borrower promises to pay interest from the date hereof until payment in full hereof on the unpaid principal balance of the Term Loan evidenced hereby at the per annum rate or rates set forth in the Credit Agreement.Interest on the unpaid principal balance of the Term Loan evidenced hereby shall be payable on the dates and in the manner set forth in the Credit Agreement.Interest as aforesaid shall be calculated in accordance with the terms of the Credit Agreement. 4.Upon and during the continuation of an Event of Default, and as provided in the Credit Agreement, the Term Loan evidenced by this Note may be declared, and immediately shall become, due and payable without demand, notice or legal process of any kind; provided, however, that upon the occurrence and continuation of an Event of Default pursuant to the provisions of Section11.1(e) or Section11.1(f) of the Credit Agreement, the Term Loan evidenced by this Note shall automatically be due and payable, without demand, notice or acceleration of any kind whatsoever. CHICAGO/#2321248.4 5.Payments received in respect of the Term Loan shall be applied as provided in the Credit Agreement. 6.Presentment, demand, protest and notice of presentment, demand, nonpayment and protest are each hereby waived by Borrower. 7.No waiver by Agent or any Lender of any one or more defaults by the undersigned in the performance of any of its obligations under this Note shall operate or be construed as a waiver of any future default or defaults, whether of a like or different nature, or as a waiver of any obligation of Borrower to any other lender under the Credit Agreement. 8.No provision of this Note may be amended, waived or otherwise modified unless such amendment, waiver or other modification is in writing and is signed or otherwise approved by Borrowers, the Required Lenders and any other lender under the Credit Agreement to the extent required under Section13.16 (Amendments and Waivers) of the Credit Agreement. 9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. 10.Whenever possible each provision of this Note shall be interpreted in such manner as to be effective and valid under applicable law, but in case any provision of or obligation under this Note shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in any way be affected or impaired thereby. 11.Whenever in this Note reference is made to Agent, Lender or Borrower, such reference shall be deemed to include, as applicable, a reference to their respective successors and assigns.The provisions of this Note shall be binding upon each Borrower and its successors and assigns, and shall inure to the benefit of Lender and its successors and assigns. 12.In addition to and without limitation of any of the foregoing, this Note shall be deemed to be a Financing Document and shall otherwise be subject to all of general terms and conditions applicable to Financing Documents set forth in the Credit Agreement, mutatis mutandis. (Signatures to Appear on Following Page) 2 CHICAGO/#2321248.4 Signature Page to Term Loan Note IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note constitute an agreement executed under seal, the undersigned has executed this Note under seal as of the day and year first hereinabove set forth. BORROWER: EMERICHIP WALLA WALLA LLC, a Delaware limited liability company By:EMERITUS CORPORATION, a Washingtoncorporation Its:Sole Member By:/s/ Eric Mendelsohn(SEAL) Eric Mendelsohn Senior Vice President Corporate Development 3 CHICAGO/#2321248.4
